Title: From Benjamin Franklin to John Jay, 25 June 1780
From: Franklin, Benjamin
To: Jay, John


Sir
Passy, June 25. 1780.
Mr. Ross having been employed by the Committee of Commerce to purchase Goods for the Use of the Army, has advanced and engaged his Credit for near 20,000£ Sterling more than he has been supply’d with by that Committee; several ships they had sent with Tobacco for that Purpose having been taken, and what arriv’d having been previously mortgag’d to the farmers General so that they could not be applied to his Use. He is much distressed by this Disappointment. I would help him if it were in my Power, but the funds I have, are not more than sufficient to pay the Congress Bills for Interest. He has requested me to recommend him to your Excellency, which I do most heartily, that if you should be enabled by any Loan or Subsidy put into your hands, to extricate him, you would do it; as he has been a faithful Servant of the Publick, and I am persuaded the Congress would approve of any Assistance you may afford him. His Accounts have been examined here by Skilful and impartial Persons, and found perfectly just and regular.— I have the Honour to be, with great Esteem and Respect, Your Excellency’s most obedient and most humble Servant
B Franklin
His Excellency. J. Jay Esqe. &c.
 
Endorsed: Dr Franklin 25 June 1780 Recd 8 July 1780
